Criminal Case Template










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE: LLOYD BROWN,

                            Relator.

§

§

§

§

§

No. 08-03-00255-CR


AN ORIGINAL 

HABEAS CORPUS PROCEEDING 




M E M O R A N D U M   O P I N I O N

	Lloyd Brown has filed a petition for a pre-trial writ of habeas corpus.  He asserts that
the State is barred from prosecuting him on a drug charge.  
	This Court does not have original habeas jurisdiction in criminal matters.  Ex parte
Hearon, 3 S.W.3d 650, 650 (Tex. App.--Waco 1999, orig. proceeding); Dodson v. State, 988
S.W.2d 833, 835 (Tex. App.--San Antonio 1999, no pet.); Ex parte Hawkins, 885 S.W.2d
586, 588 (Tex. App.--El Paso 1994, orig. proceeding).  Our jurisdiction is appellate only. 
Dodson, 988 S.W.2d at 835.  The trial court and the Court of Criminal Appeals have
jurisdiction to issue writs of habeas corpus in criminal matters.  Tex. Code Crim. Proc.
Ann. art. 11.05 (Vernon 1977); Hawkins, 885 S.W.2d at 588.
	The petition for habeas corpus is dismissed for lack of jurisdiction.
June 16, 2003

  						RICHARD BARAJAS, Chief Justice	


Before Panel No. 4
Barajas CJ, Larsen, and McClure, JJ.
(Do Not Publish)